UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1052


RONALD SATISH EMRIT,

                       Plaintiff – Appellant,

          v.

OFFICE DEPOT, INC.,

                       Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:13-cv-02297-RWT)


Submitted:   February 27, 2014                 Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Satish Emrit, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Ronald Satish Emrit appeals the district court’s order

dismissing           his     civil        action      for        failure         to     exhaust

administrative           remedies        and   to    comply       with    a   court     order.

Finding         no   reversible     error      for   the    reasons       that    follow,     we

affirm.

                 Emrit     filed    an     employment       discrimination            complaint

against         Defendant    Office       Depot,     Inc.,       asserting      that    he    had

experienced          employment         discrimination       due     to    an     unspecified

disability, in violation of the Americans with Disabilities Act

(“ADA”), 42 U.S.C. §§ 12101-12113 (2012).                            The district court

ordered Emrit to particularize his complaint within twenty-one

days to demonstrate that he had exhausted his administrative

remedies and received a “right to sue” letter from the Maryland

Human Rights Commission (“MHRC”) (recently renamed the Maryland

Commission on Civil Rights) or the Equal Employment Opportunity

Commission           (“EEOC”). *         In    response,         Emrit     filed       multiple

pleadings         attempting       to    challenge    the     exhaustion         requirement.

He also amended his complaint as a matter of course, see Fed. R.

Civ.       P.   15(a)(1),     to    clarify      that      his    original       claims      were


       *
       This court previously dismissed Emrit’s appeal of this
order as interlocutory. See Emrit v. Office Depot, Inc., __ F.
App’x __, 2013 WL 6153786, at *1 (4th Cir. Nov. 25, 2013) (No.
13-2141).



                                                2
brought under the ADA and Title VII of the Civil Rights Act of

1964, 42 U.S.C. §§ 2000e to 2000e-17 (2006), and to articulate

new   claims    for     intentional      infliction        of   emotional   distress

(“IIED”) and alleged violations of the National Labor Relations

Act (“NLRA”), see 29 U.S.C. §§ 151-169 (2012).                         The district

court dismissed Emrit’s action for failure to comply with its

prior order and to exhaust administrative remedies.

           On appeal, Emrit argues that he should not have been

required   to    seek       administrative        review   as   a   prerequisite    to

filing his complaint.               It is well settled that a plaintiff is

required   by    statute        to    exhaust      his   administrative     remedies

before filing suit under Title VII or the ADA.                        See Sydnor v.

Fairfax Cnty., Va., 681 F.3d 591, 593 (4th Cir. 2012) (ADA);

Chacko v. Patuxent Inst., 429 F.3d 505, 513 (4th Cir. 2005)

(2005) (Title VII).           Emrit asserts in a conclusory fashion that

the exhaustion requirement is “unconstitutional,” but he does

not    explain        the     basis     for       this     claim—including       which

constitutional provision the requirement purportedly violates.

Contrary to Emrit’s assertion, he was not required to exhaust

remedies with the National Association for the Advancement of

Colored People or the Department of Justice, and neither the

EEOC nor the MHRC were required to represent Emrit in his suit.

Because    it    is         clear     that       Emrit   did    not    exhaust     his

administrative remedies as to his ADA and Title VII claims, and

                                             3
he failed to comply with the court’s order directing him to

establish    such      compliance,         we       find   no    error     in    the   court’s

dismissal of these claims.

            Emrit’s IIED and NLRA claims, raised in his amended

complaint, were not subject to the same exhaustion requirement

as his employment discrimination claims.                         However, we may affirm

the district court’s judgment on any basis clearly appearing

from the record.            Republican Party of N.C. v. Martin, 980 F.2d

943, 952 (4th Cir. 1992).                  Insofar as Emrit fairly challenges

the dismissal of these claims, we conclude they clearly lack a

valid     legal    basis,         and     the       district       court        committed   no

reversible        error      in       dismissing           them.         See      28     U.S.C.

§ 1915(e)(2)(B)(i),            (ii)      (2012)      (permitting       court      to   dismiss

case sua sponte when it is “frivolous” or “fails to state a

claim on which relief may be granted”); see also Manikhi v. Mass

Transit    Admin.,       758      A.2d    95,       113-15      (Md.   2000)      (describing

elements    of    IIED      claim);       Batson      v.   Shiflett,       602    A.2d   1191,

1216-17 (Md. Ct. App. 1986) (requiring showing that conduct was

“so extreme in degree, as to go beyond all possible bounds of

decency,     and       to    be       regarded        as     atrocious,         and    utterly

intolerable in a civilized community” (internal quotation marks

omitted),        and      recognizing           circumstances            where        workplace

harassment is insufficient to establish IIED).



                                                4
           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     5